Citation Nr: 0431181	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for nevus sebaceous 
cyst excised with fifth cranial (trigeminal) nerve paralysis, 
incomplete, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to award a higher rating evaluation for the 
veteran's service-connected disability.


REMAND

The veteran contends that his service-connected disability is 
more disabling than represented by the currently assigned 
rating evaluation.  His nevus sebaceous cyst excised with 
fifth cranial (trigeminal) nerve paralysis, incomplete, is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8205.

Under this code, a 10 percent evaluation is warranted for 
moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve.  A 30 percent evaluation is warranted for 
severe incomplete paralysis of the fifth (trigeminal) cranial 
nerve.  A 50 percent evaluation is warranted for complete 
paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2003).

During an August 2004 hearing, the veteran reported his 
symptomatology had increased in severity since his last VA 
examination in August 2002.  He described multiple sensory 
manifestations, to include numbness involving his right side, 
a persistent itching sensation, and episodes of pain.  He 
further maintained that the physician who conducted the 
August 2002 examination did not document his presenting 
complaints and that the medical report did not adequately 
document the nature and severity of his clinical symptoms at 
that time.       

The Board finds that the current record is inadequate to 
render a fully informed decision on the issue on appeal.  
Thus, further evidentiary development is warranted.  In this 
regard, contemporaneous and thorough examination would be of 
assistance in clarifying the nature and severity of the 
veteran's disability and would be instructive with regard to 
the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

The veteran has also reported ongoing treatment at the VA 
medical facility.  It is the opinion of the Board that these 
records should be associated with the claims file for review 
in conjunction with this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is warranted.  In view of the 
above, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should obtain copies of treatment 
records from the Audie Murphy and Frank 
Tejeda VA medical facilities dated subsequent 
to August 2002, which document treatment the 
veteran received for his service-connected 
disability.

2.  The RO should arrange for a VA nerve 
examination to ascertain the current extent 
of severity of any neurological disability 
related to the service-connected disability.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  Any indicated tests and specialized 
studies should be performed.  The examiner 
should identify any nerve(s) affected by the 
service-connected disability, and note 
whether any impairment of sensation, 
paralysis, neuritis or neuralgia is present.  
For each nerve affected, the neurologist 
should comment on how it is manifested and 
its severity.  A complete rationale should 
accompany any opinions expressed by the 
examiner.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for nevus sebaceous cyst excised 
with fifth cranial (trigeminal) nerve 
paralysis, incomplete.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition warranted in this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



